10/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0255



                                 No. DA 21-0255



STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CARL SANGREY,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 20, 2022, within which to prepare, serve, and file its

response brief.




BG                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 11 2022